Most reluctantly, following my consistent rule to support the findings of the trial court unless the facts overwhelmingly preponderate against such findings, I am compelled to concur in this decision. It should be remembered, domicile may be changed very quickly, in a day or an hour. However, the trial judge saw and heard the witnesses and found against appellant's claim of domicile in Spokane county, Washington. *Page 229 
This result does a great injustice to appellant, who is the widow of decedent and under the law of this state would be entitled to much more than she will obtain under the law of Montana.